DETAILED CORRESPONDENCE
This Office action is in response to the election received March 3, 2022.
The rejection under 35 U.S.C. 103 as being unpatentable over KINSHO et al (2007/0009832) is withdrawn in view of the amendment to claim 1 which more specifically describes the ester compound.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 3 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Formula A fails to further limit claim 1 by reciting a “* “as a bonding position wherein Formula B recites a Rd group.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 19 is rejected under 35 U.S.C. 102(a) (1) as being clearly anticipated by KOSHIJIMA et al (2013/0078426) in view of GOTO et al (2017/0184970).

    PNG
    media_image1.png
    260
    665
    media_image1.png
    Greyscale

	KOSHIJIMA et al report the claimed invention at Examples 15, 17 and 20 as seen in Table 5 from page 143 shown below:

    PNG
    media_image2.png
    733
    692
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    1129
    415
    media_image3.png
    Greyscale

	The claimed ester compound is seen to be anticipated by G-15, G-17 and G-20 wherein these compounds are alkali-decomposable wherein they contain a trifluoromethyl side groups.
 Applicants are directed to paragraph [0674] wherein the hydrophobic resin unevenly distribute to the surface layer of the film to enhance immersion exposure which functions as a topcoat layer.

	GOTO et al report topcoat layers on photoresist for the immersion exposure process, see Table 7 which describe the topcoat layer in pages 43-48:

    PNG
    media_image4.png
    709
    825
    media_image4.png
    Greyscale

	It would have been prima facie obvious to one of ordinary skill in the art at the time of the invention to coat a topcoat layer over the photosensitive resin composition of KOSHIJIMA et al with the expectation of having a composition which forms excellent local pattern dimensional uniformity.
 
Claims 1-3, 5, 7-15, and 20-22 are allowed.
None of the prior art references of record disclose the now claimed specified ester compound as recited in claim 1.

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. SUGIYAMA et al (2016/0004156) disclose nitrogen containing compounds having ester groups in a photoresist composition, see pages 106-110 for the alkali-decomposable compounds (D-1) to (D-55).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN S CHU whose telephone number is (571)272-1329. The examiner can normally be reached on IFP-Flex.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Duane Smith, can be reached at telephone number 571-272-1166. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 

							   /John S Chu/                                                                                       Primary Examiner, Art Unit 1737                                                                                                                 
J. Chu
March 15, 2022